Title: Thomas Jefferson to Archibald Robertson, 21 June 1814
From: Jefferson, Thomas
To: Robertson, Archibald


          Dear Sir  Poplar Forest June 21. 14.
          My flour of the last year being still unsold, I have said nothing to you yet on the subject of a payment out of it. but I have desired mr Gibson not to keep it on hand after the last of this month, but to take whatever he can then get for it. what that will be
			 I know not: tho’ probably but little, and the drought of the last
			 summer reduced the quantity one half. the same cause having
			 destroyed our corn in Albemarle almost totally, I had to buy bread there for nearly the year’s subsistence. so that on the whole it has been the most calamitous year I have experienced since the year 1755. and will afflictingly abridge my means of making paiments this year. what I can do towards my account with you
			 shall be done. a single year of midling produce & price would relieve me
			 from the necessity of further delays; and I cannot but hope that either peace or neutral commerce will enable us to make something of the growing crop.
			 to double my chance, I am aiming at a
			 considerable crop of tobacco. I pray you to accept the assurance of my great esteem and respect
          Th:
            Jefferson
        